Citation Nr: 1107347	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-27 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of Graves' disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In March 2009, the Veteran testified at a hearing before RO 
personnel.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Additional development is needed prior to further consideration 
of the claim of entitlement to a disability rating in excess of 
10 percent for residuals of Graves' disease.  In this regard, 
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 
Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995). 
 
The Veteran contends that he is entitled to an increased rating 
for service-connected residuals of Graves' disease.  He indicated 
in a February 2010 statement that after his thyroid was 
destroyed, he went from extreme hyperthyroidism to extreme 
hypothyroidism.  He proceeded to list several symptoms that he 
believed were due to the hypothyroidism that disappeared after he 
was put on a C-PAP machine for sleep apnea.  

The Veteran has been afforded two VA examinations to determine 
the extent of his residuals from Graves' disease.  However, 
neither of these examinations indicate whether certain of the 
Veteran's claimed symptoms are actually attributable to the 
Veteran's thyroid problems.  For example, in a January 2011 
Informal Hearing Presentation, it is contended that high blood 
pressure is a residual of Graves' disease.  Although there are 
indications in the record of high blood pressure readings in the 
record, it is unclear whether this is a manifestation of the 
Veteran's service-connected illness.  

The Board additionally notes that the RO evaluated the disability 
in question under Diagnostic Code 7900, for hyperthyroidism.  
However, the Veteran contends that he has hypothyroidism.  The 
June 2009 VA examiner indicates the Veteran has euthyroid.   
 
On remand, the Board requests that the Veteran be provided an 
examination by an appropriate specialist.  The examiner is asked 
to review the Veteran's claims file, including in-service and 
post-service treatment records.  

The examiner is asked to determine whether the Veteran has any of 
the following symptoms of hypothyroidism: fatigability, 
continuous medication required for control, constipation, mental 
sluggishness, muscular weakness, mental disturbance (defined as 
dementia, slowing of thought, or depression), weight gain, cold 
intolerance, cardiovascular involvement, bradycardia (less than 
60 beats per minute), or sleepiness which is attributable to his 
thyroid condition.  38 C.F.R. § 4.119, Diagnostic Code 7903 
(2010). 

If the Veteran is diagnosed with hyperthyroidism, the rating 
criteria under Diagnostic Code 7900 apply.  A 10 percent rating 
requires continuous medication or intermittent tachycardia or 
tremors.  A 30 percent evaluation requires tachycardia, tremor, 
and increased pulse pressure or blood pressure.  Ratings in 
excess of 30 percent are provided for emotional instability, 
tachycardia, fatigability, and increased pulse pressure or blood 
pressure (60 percent) and thyroid enlargement, tachycardia, eye 
involvement, muscular weakness, loss of weight, and sympathetic 
nervous system, cardiovascular, or gastrointestinal symptoms (100 
percent).  38 C.F.R. § 4.119, Diagnostic Code 7900 (2010). 

Additionally, the Board notes that the Veteran contends that he 
has additional disabilities due to his synthroid medication.  The 
examiner should also attempt to identify any such conditions 
during the course of the examination.

Lastly, the Board notes that the Veteran elected both an RO 
hearing and a Board hearing at the RO on his VA Form 9, dated 
September 2007.  However, during the course of the RO hearing, 
the Veteran indicated that the hearing satisfied his wish for a 
hearing.  As such, the Board finds that no further hearing 
request remains pending in this case.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases, 
obtain and associate with the claims file any 
pertinent records adequately identified by 
the Veteran, including any ongoing medical 
records from the Fayetteville VAMC.  Any 
negative search should be noted in the record 
and communicated to the Veteran. 

2.  Schedule the Veteran for an examination 
by an appropriate specialist to determine the 
extent and severity of residuals of Graves' 
disease.  Any indicated special studies 
should be conducted.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner should note the presence of any of 
the following symptoms of hypothyroidism: 
fatigability, continuous medication required 
for control, constipation, mental 
sluggishness, muscular weakness, mental 
disturbance (defined as dementia, slowing of 
thought, or depression), weight gain, cold 
intolerance, cardiovascular involvement, 
bradycardia (less than 60 beats per minute), 
or sleepiness.  38 C.F.R. § 4.119, Diagnostic 
Code 7903 (2010).  

If the examiner determines that the Veteran 
has hyperthyroidism, he or she should 
determine if the Veteran uses continuous 
medication for control or has intermittent 
tachycardia or tremors; tachycardia, tremor, 
and increased pulse pressure or blood 
pressure; emotional instability, tachycardia, 
fatigability, and increased pulse pressure or 
blood pressure; or thyroid enlargement, 
tachycardia, eye involvement, muscular 
weakness, loss of weight, and sympathetic 
nervous system, cardiovascular, or 
gastrointestinal symptoms.  38 C.F.R. § 
4.119, Diagnostic Code 7900 (2010).  
 
The examiner also should comment on the 
functional limitations caused by the 
Veteran's service-connected residuals of 
Graves' disease.  The examiner should 
additionally indicate any disabilities 
arising from the Veteran's use of synthroid.  
The claims file should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate. 
 
4.  Thereafter, the claim should be 
readjudicated, considering all evidence of 
record obtained since the prior SSOC.  If the 
benefit sought on appeal remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


